

115 HR 6564 IH: Voting Innovation Prize Act of 2018
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6564IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Ben Ray Luján of New Mexico (for himself, Mr. Blumenauer, Mr. DeSaulnier, Mr. Gallego, Mr. Grijalva, Mr. Hastings, Ms. Shea-Porter, Mr. Kilmer, Mr. McNerney, and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo promote innovation in voting, including in voting technology and voter registration technology,
			 election security, and increased voter participation through a challenge
			 prize competition.
	
 1.Short titleThis Act may be cited as the Voting Innovation Prize Act of 2018. 2.Findings Congress finds the following:
 (1)In May 2018, the Pew Research Center found that the United States trails most developed countries in voter turnout. Nearly 56 percent of the United States voting-age population cast ballots in the 2016 Presidential election. The Census Bureau estimated that there were 245.5 million Americans ages 18 and older in November 2016, about 157.6 million of whom reported being registered to vote. Turnout calculations usually are based on the estimated voting-age population (VAP). The 55.7 percent VAP turnout in 2016 puts the United States behind most of its peers in the Organization for Economic Cooperation and Development (OECD), most of whose members are highly developed, democratic states. Looking at the most recent nationwide election in each OECD nation, the United States placed 26th out of 32.
 (2)Also in May 2018, the Pew Research Center found that registered voters represent a much smaller share of potential voters in the United States than in most other OECD countries. Only about 64 percent of the voting-age population (and 70 percent of voting-age citizens) was registered in 2016, according to the Census Bureau report, compared with 91 percent in Canada (2015) and the UK (2017), 96 percent in Sweden (2014), and 99 percent in Slovakia (2016).
 (3)Historians and election experts have catalogued a long history in the United States of racially suppressive voting measures such as poll taxes and literacy tests, put in place under the guise of stopping voter fraud that was not actually occurring in the first place. The effects persist today. People of color residing in States with a history of voting discrimination had fewer places to vote in 2016, and, on average, minorities, including Hispanics and African Americans, experience longer wait times at the polls than white voters. Strict voter ID laws disproportionately burden voters of color, and purging voter rolls unduly targets people of color.
 (4)In 2013, President Obama established the Presidential Commission on Election Administration (PCEA) to identify best practices in election administration. The PCEA’s mission was to identify best practices in election administration and to make recommendations to improve the voting experience. Since then, election officials and voters across the United States have used PCEA’s research, recommendations, and tools to improve elections. Upon the submission of its final report in 2014, the PCEA disbanded, per President Obama’s Executive Order.
 (5)On January 22, 2014, President Obama called on Congress and local jurisdictions to help put the PCEA’s recommendations in place, saying, No American should have to wait more than half an hour to vote. And they should know, they should be confident that their vote is being properly counted and is secure..
 (6)In 2016, President Obama spoke at South by Southwest, addressing the role of technology in government and civic engagement. President Obama cited low voter turnout as an area in which technology could improve citizens' participation in government. He said it was easier to order a pizza than to vote and said we need to think about how to redesign our systems so that we don't have 50 percent or 55 percent voter participation in presidential elections, noting that he was interested in how can we create safe, secure, smart systems for people to be able to vote much easier online.
 (7)The Brennan Center has documented at least two known cyberattacks on non-American voting systems in recent decades. In 2014, Ukraine’s presidential vote was targeted by cyber attackers, who deleted enough files to make the country’s voting system inoperable days before the election. Officials were able to restore the system from backups and the election went forward. Shortly before the results were to be announced, however, experts examining computers at the Ukrainian Central Election Commission discovered a virus designed to falsely declare an ultra-nationalist party as the victor with 37 percent of the vote. Russia was implicated in a hack against Bulgaria’s Central Election Commission during a referendum and local elections in 2015. While that attack did not impact the systems used to total votes, it did hit the commission’s website, which provided updates on voter turnout.
 (8)According to the Department of Homeland Security (DHS), hackers targeted the election infrastructure of 21 States during the 2016 elections. The failing security and vulnerabilities in national election infrastructure were later confirmed and highlighted by the hacking community in a report issued in September 2017, after the DEFCON 25 conference in Las Vegas, Nevada.
 (9)In a January 2017 assessment, the Central Intelligence Agency, the National Security Agency, the Federal Bureau of Investigation, and the Office of the Director of National Intelligence concluded that Russia interfered in the 2016 Presidential election. Officials across the United States Intelligence Community (IC) have affirmed the report’s findings.
 (10)In January 2017, DHS designated election systems as part of our Nation’s critical infrastructure, meaning that our election systems must be secured to safeguard our Nation’s democratic process.
 (11)The Congressional Task Force on Election Security’s January 2018 report and the Brennan Center’s 2017 report on securing elections from foreign interference found that—
 (A)the Federal Government should provide funds to help States replace aging, vulnerable voting machines with paper ballots;
 (B)States should conduct risk-limiting post-election audits; (C)the Federal Government should provide funds to help States upgrade and maintain information technology (IT) infrastructure, including voter registration databases;
 (D)election technology vendors must secure their voting systems; (E)the Federal Government should develop a national strategy to counter efforts to undermine democratic institutions;
 (F)the Intelligence Community should conduct pre-election threat assessments well in advance of Federal elections;
 (G)DHS should maintain the designation of election infrastructure as a critical infrastructure subsector;
 (H)Federal agencies should be empowered to be effective partners in pushing out nationwide security reforms;
 (I)DHS should establish clear and effective channels for sharing threat and intelligence information with election officials; and
 (J)States should prioritize cybersecurity training in the administration of elections. (12)The Strategy for American Innovation, announced by the White House in September 2009, urged Federal agencies to increase their ability to promote innovation with tools such as prizes and challenges.
 (13)Challenge.gov, launched in September 2010, is a listing of challenge and prize competitions that are run by more than 102 agencies across the Federal Government. These problem-solving events include idea, creative, technical and scientific competitions in which Federal agencies invite the public’s help to solve perplexing mission-centric problems. A list of ongoing and completed prize challenges offered by these agencies is available at challenge.gov. The Federal Government has run more than 825 challenges since challenge.gov launched in 2010, but competitions date back several centuries. To date, more than 250,000 solvers from all States and over 180 congressional districts have participated in Federal challenge and prize competitions.
 3.Sense of CongressIt is the sense of Congress that: (1)American elections should be secure and free of misconduct.
 (2)It is important to conduct regular full assessments of threats to our voting and voter registration systems, in light of the constant evolution of technology and cyber threats.
 (3)Increasing voter participation is of vital importance to the strength of our democracy. (4)Election security is a global issue as well as a national priority for the United States. The United States plays a vital role in supporting and strengthening democratic institutions worldwide. As the United States bolsters its own election system, it can better serve partner and ally countries through sharing of best practices, and it can also share best practices through its democracy promotion programs worldwide.
 (5)Innovation prizes are one tool that the Federal Government can use to engage the private, public, and nonprofit communities in addressing vital challenges to the health of our democracy and national security.
 (6)In light of these findings, consistent and sustained funding for election support is important to ensure that American elections are secure and free of misconduct.
 (7)This Act should be one part of a broader strategy at the Federal, State, and local level to bolster innovation in election security and voting.
			4.Voting technology challenge prize
 (a)In generalThe Election Assistance Commission (hereafter referred to as the Commission), acting through the Technical Guidelines Development Committee of the Commission (hereafter referred to as the Committee), shall, in consultation with the Director of the National Institute of Standards and Technology—
 (1)identify the elements of voting equipment, election systems, and voting technology which are in the most critical need of innovation, with a particular emphasis on the need for accessibility and security;
 (2)conduct an annual prize competition to accelerate the development of cost-effective technologies which will address the elements identified under paragraph (1) while improving and simplifying the procedures for voting and voter registration; and
 (3)define a measurable set of performance goals for participants in the prize competitions to demonstrate their solutions on a level playing field while making a significant advancement over the current state of the art.
 (b)Authority of CommissionIn carrying out subsection (a), the Commission may— (1)enter into a grant, contract, cooperative agreement, or other agreement with a private sector for-profit or nonprofit entity to administer the prize competitions;
 (2)consult with the National Science Foundation, other Federal agencies, and relevant persons in the field of election administration and security to provide advice and assistance in the design or administration of the prize competitions; and
 (3)promulgate such regulations as may be necessary to carry out this Act. (c)No quorum of Commission requiredThe Commission may carry out this Act without regard to whether or not a quorum exists at any time in the membership of the Commission.
 (d)Amount of awardsFor each fiscal year for which amounts are appropriated pursuant to the authorization under section 6, the Commission shall award an aggregate amount of $25,000,000 to winners of the prize competitions.
			5.Timetable for competition
 (a)Publication of criteriaNot later than 90 days after the date of enactment of this Act, the Commission shall publish a technical paper establishing the criteria for the design of the prize competitions under this Act, based on the factors and needs identified under section 4(a)(1).
 (b)Initiation of competitionNot later than 90 days after publishing the paper required under subsection (a), the Commission shall initiate the first prize competition, and shall publish notice of the competition on the official public website of the Commission and on the challenge.gov website.
			(c)Reports
 (1)In generalNot later than 90 days after the end of each fiscal year during which the Commission conducts the prize competition under this Act, the Commission shall submit to Congress a report on the results of the competition, including the identification of the winners, a description of the technologies developed under the competition, and the amount of the awards.
 (2)Posting information on websitesThe Commission shall post on the official public website of the Commission and on the challenge.gov website each report submitted under this subsection, and shall ensure that information regarding the winners of all of the prize competitions under this Act and the amount of their awards is presented on such websites in a searchable manner.
 6.Authorization of appropriationsThere are authorized to be appropriated for each of the fiscal years 2019 through 2023 such sums as may be necessary to carry out this Act.
		